DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fruth (2,593,869). Fruth discloses an electrostatic barbed wire (14) which is one piece (body 28 with frayed strands 29; page 1, col. 2, lines 16-19) and extends in a strip-like (straight) structure including a braided portion (28) (page 1, col. 2, lines 20-23) from a first end section to a second end section (Fig. 2, left to right) and a plurality of dust adsorption portions (barbs, 29) which are conductive fiber wire (page 1, col. 2, lines 17-18). The braided portion (28) forms a woven, fixed body (28; Fig. 3) with the dust adsorption barbs (29) located outside of the fixed body. Regarding claim 3, the barbs (29) and braided portion (28) extend integrally from the first to second end. Regarding claims 4 and 6, the barbs are conductive wire and they are coated with conducting material (page 1, col. 2, lines 26-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4,7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmeiser (253,632) in view of Hennessy (2,265,370). Schmeiser discloses a one piece barbed wire having a first end (left A, Figure) and a second end (right A, Figure) and having barbs (C,D). The wire (A) is braided by bending a single strand metal wire (page 1, col. 1, lines 14 and 15) so as to have a braided portion (B) of the wire which connects to and extends between the first and second ends and having a dust adsorption portion (barbs; C,D). Schmeiser does not disclose a wire product having a plurality of barbs in an extended strip. Hennessy teaches forming a plurality of barbs (23) by bending a strip (24) to form an extended metal strip product (page 1, col. 1, lines 45-50). Regarding claim 8, Hennessy teaches a net product (Fig. 2; page 2, col. 1, lines. 26-29) produced from the barbed wire.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to construct a plurality of barbs in the product of Schmeiser in an extended strip product as taught by Hennessy in order to manufacture a long wire product for connection. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruth in view of Alam (2012/0227588). Fruth does not disclose that the barbs are carbon fiber. Alam teaches [0079] that carbon fiber conducting wire is used as a barb (discharge point).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to substitute carbon fiber for metal wire in the product of Fruth as taught by Alam in order to produce a non-metallic conducting barb.



Response to Arguments
Applicant's arguments filed 12-28-2021 have been fully considered but they are not persuasive.  Fruth discloses a strip of electrostatic barbed wire product (14) which has a single product body (28) and barbs (29) which is woven, wherein Fruth describes the barbed wire product as having a structure of “woven or spun yarn composed of glass or textile fabrics” (col. 2, lines 22-23).  A braid is a weave and since the strip product of Fruth has a structure of woven as described, the Examiner contends that the strip product of Fruth has barbs (frayed woven strands 29) which are braids.  Applicant’s specification describes [0020] “a fiber wire whose surface is coated with a conductive coating” and Fruth is a fiber (glass or textile) wire which is coated with a conductive coating.
Applicant argues that Schmeiser is not analogous art.  Examiner disagrees, Applicant’s specification describes the strip product as having a barb which is a [0007] “a conductive fiber wire” and [0010] “metal fiber”.  Schmeiser discloses a braided and woven single wire with barbs which is a conductive metal fiber, therefore it is “braided portions of the plurality of barbs are woven together” as claimed.  Applicant argues “dust removal” (page 7, first paragraph) this is not a structural limitation and Applicant describes [0002] that a barbed wire is “highly adaptable to dust resistance charge” and Schmeiser is structurally a barbed wire.
It would be obvious to construct the braided wire of Schmeiser to be longer as taught by Hennessey which teaches produced a wire with a plurality of extending portions (barbs).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Archer et al. (3,485,011) discloses a braided wire product (Fig. 9) with a plurality of barbs (68).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725